UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File No. 0-11456 ELRON ELECTRONIC INDUSTRIES LTD. (Exact name of Registrant as Specified in Its Charter and Translation of Registrant’s Name Into English) ISRAEL (Jurisdiction of Incorporation or Organization) 3 Azrieli Center, 42nd Floor, Tel-Aviv, Israel 67023 (Address of Principal Executive Offices) Yaron Elad, Vice-President & Chief Financial Officer Telephone: (972) 3-607-5555, Facsimile: (972) 3-607-5556 3 Azrieli Center, 42nd Floor, Tel-Aviv, Israel 67023 (Name, Telephone, E-Mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of each class Ordinary shares, nominal value 0.003 New Israeli Shekels per share Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.29,650,017 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x 1 This does not include an additional 995 ordinary shares currently recorded in our share register. We are taking steps to remedy this inconsistency. If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerxNon-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: US GAAPo International Financial Reporting Standards as issued by the International Accounting Standards Boardx Othero If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item17 oItem18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x 2 TABLE OF CONTENTS Page No. PART I Item 1. Identity of Directors, Senior Management and Advisers 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 5 Item 4. Information on the Company 28 Item 4A. Unresolved Staff Comments 55 Item 5. Operating and Financial Review and Prospects 55 Item 6. Directors, Senior Management and Employees 76 Item 7. Major Shareholders and Related Party Transactions 89 Item 8. Financial Information 96 Item 9. The Offer and Listing 98 Item 10. Additional Information 99 Item 11. Quantitative and Qualitative Disclosures About Market Risk Item 12. Description of Securities Other than Equity Securities PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item 16. [Reserved] Item 16A. Audit Committee Financial Expert Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Item 16D. Exemptions from the Listing Standards for Audit Committees Item 16E. Purchases of Equity Securities by the Issuer and Associate Purchasers Item 16 F Change in Registrant's Certifying Accountant Item 16 G Corporate Governance PART III Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits 3 Introduction As used in this annual report on Form 20-F (this "Annual Report"), the terms "we," "us," "our," the "Company" and "Elron" refer to Elron Electronic Industries Ltd. unless otherwise indicated. For the purpose of this Annual Report, the terms "group companies" and "companies in our group" collectively refer to subsidiaries, associates and other companies in which we have direct or indirect holdings through our wholly-owned subsidiaries, Elbit Ltd., or Elbit, and DEP Technology Holdings Ltd., or DEP, including DEP's 50.1% subsidiary, RDC Rafael Development Corporation Ltd., or RDC. Our ownership interests in our group companies reflected in this Annual Report represent our beneficial ownership interests in the outstanding shares of these companies as of December 31, 2009 unless otherwise expressly indicated. Our beneficial ownership interests in the preferred shares of these companies are represented on an as-converted-basis, unless otherwise indicated. We have also indicated our direct holding and our share in the holding of RDC in a group company where applicable. The references in this Annual Report to balance sheet items are as of December 31, 2009 unless otherwise indicated. Forward-Looking Statements This Annual Report includes certain "forward-looking" statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). The use of the words "projects," "expects," "may," "plans" or "intends," or words of similar import, identifies a statement as "forward-looking." There can be no assurance, however, that actual results will not differ materially from our expectations or projections. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties described in this Annual Report under "Item 3 – Key Information – Risk Factors," as well as those discussed elsewhere in this Annual Report and in our other filings with the United States Securities and Exchange Commission (the "SEC"). Any forward-looking statements contained in this Annual Report speak only as of the date of this Annual Report, and we caution investors and potential investors not to place undue reliance on these statements. We undertake no obligation to update or revise any forward-looking statements. All subsequent written or oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the risk factors in "Item 3 – Key Information – Risk Factors" of this Annual Report. PART I Item 1. Identity of Directors, Senior Management and Advisers Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. 4 Item 3. Key Information Selected Financial Data The following selected financial data for the years ended and as of December31, 2005, 2006, 2007, 2008 and 2009 are derived from our audited consolidated financial statements, of which the financial statements as of January 1, 2008, December 31, 2008 and 2009, and for each of the years ended December 31, 2008 and 2009 appear later in this Annual Report and have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, or IFRS.These are our first consolidated financial statements that were prepared in accordance with IFRS as issued by the IASB and accordingly, reflect the application of IFRS 1, "First Time Adoption of International Financial Reporting Standards." The selected consolidated statements of operations financial data for the years ended December 31, 2005, 2006 and 2007 and the balance sheet data as of December 31, 2005, and 2006 are derived from our audited consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States, or US GAAP, not included in this Annual Report. You should read the following selected financial data together with "Item 5 – Operating and Financial Review and Prospects" of this Annual Report, "Item 8 – Financial Information" of this Annual Report and our consolidated financial statements together with the notes thereto included elsewhere in this Annual Report. Please see Note 19 to our consolidated financial statements with respect to the computation of basic and diluted net earnings (loss) per ordinary share. Consolidated statements of operations (in thousands of U.S. Dollars ("U.S. Dollars", "U.S. $" or "$"), except share and per share data) In accordance with IFRS: Years ended December 31 Income: Sales of goods $ $ Gain from disposal of businesses and associates and changes in holding in associates, net Financial income Cost and Expenses: Cost of sales Research and development expenses, net Selling and marketing expenses General and administrative expenses Equity in losses of associates, net Amortization of intangible assets Other expenses, net Financial expenses 5 In accordance with IFRS Years ended December 31 Loss before tax Tax benefit 32 Net loss Net loss attributable to Elron's shareholders Net loss attributable to non-controlling interest Net loss $ $ Net loss per share attributable to shareholders: Basic loss per share Weighted average number of ordinary shares used in computing basic (loss per share (in thousands) Diluted loss per share Weighted average number of ordinary shares used in computing diluted loss per share in thousands) In accordance with U.S. GAAP Years ended December 31 Income: Net revenues $ $ $ Equity in losses of affiliated companies ) ) ) Gain (loss) from disposal of businesses and affiliatedcompanies and changes in holdings in affiliated companies, net Other income (expenses), net ) Financial income, net ) Costs and expenses: Cost of revenues Research and development costs, net Marketing and selling expenses, net General and administrative expenses Amortization of intangible assets and acquired in- process- research and development write-off 18 6 In accordance with U.S. GAAP: Years ended December 31 Income (loss) before taxes on income from continuing operations ) ) Taxes on income ) ) ) Net income (loss) from continuing operations ) ) Net loss from discontinued operations ) - - Net income (loss)* $ $ ) $ ) Net income (loss) attributable to Elron's shareholders* ) Net income (loss) attributable to non-controlling interest* ) ) ) Net income (loss)* $ $ ) $ ) Net income (loss) per share: Basic - Income (loss) from continuing operations attributable to Elron's shareholders $ $ $ ) Loss from discontinued operations attributable to Elron's shareholders ) - - Net income (loss) attributable to Elron's shareholders $ $ $ ) Weighted average number of ordinary shares used in computing basic net income (loss) per share (in thousands) Diluted - Income (loss) from continuing operations attributable to Elron's shareholders $ $ $ ) Loss from discontinued operations attributable to Elron's shareholders ) - - Net income (loss) attributable to Elron's shareholders $ $ $ ) Weighted average number of ordinary shares used in computing diluted net income (loss) per share in thousands) Dividendpaid per share $ $
